i          i        i                                                                 i    i   i




                                 MEMORANDUM OPINION

                                        No. 04-08-00316-CV

                                         Troy Dean DEIKE,
                                             Appellant

                                                  v.

                                Vernon Henry STAATS, Individually
               and As Executor of Estate of Vera Bruns Staats and Franklin James Staats,
                                              Appellees

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 8584
                            Honorable Stephen B. Ables, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                       PER CURIAM
-2-